United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3339
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
Pablo Favela-Corral, also known as    *
Pablo Fabelo-Corral, also known as    * [UNPUBLISHED]
Paulo Fabela-Corral, also known as    *
Pavlo Favela,                         *
                                      *
            Appellant.                *
                                 ___________

                             Submitted: August 6, 2004
                                Filed: August 19, 2004
                                 ___________

Before SMITH, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Pablo Favela-Corral pleaded guilty to conspiring to distribute and possess with
intent to distribute 500 grams or more of methamphetamine, in violation of 21 U.S.C.
§ 846. At sentencing, the district court1 assessed a 2-level enhancement under
U.S.S.G. § 2D1.1(b)(1) for possession of a dangerous weapon, and sentenced Favela-


      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
Corral to 188 months imprisonment and 5 years supervised release. On appeal,
Favela-Corral challenges the weapon enhancement, arguing that the mere presence
of an unloaded firearm did not provide the necessary nexus to the drug offense.

       We conclude that the district court did not clearly err in assessing the weapon
enhancement. See United States v. Braggs, 317 F.3d 901, 904 (8th Cir. 2003)
(standard of review; government has burden of proof by preponderance of evidence).
In a bedroom of Favela-Corral’s home, police found a semiautomatic rifle under the
mattress and packages of methamphetamine in a wall vent. See United States v.
Frazier, 280 F.3d 835, 853 (8th Cir.) (nexus between drug offense and weapon was
established where firearm was stored in same location as drugs; government need not
prove that firearm was loaded and ready for use to support enhancement), cert.
denied, 537 U.S. 911 (2002).

      Accordingly, we affirm.
                     ______________________________




                                         -2-